The opinion of the court was delivered by
Parker, J.:
The facts of and the proceedings in this case, both in the trial court and the appellate court, are to be found in Wyandotte County Comm’rs v. Adams, 155 Kan. 160, 123 P. 2d 818. Pursuant to the final decree in that action the judgment of the trial court was modified as required by the opinion. Thereafter, on July 28, 1942, the property therein involved was sold at sheriff’s sale and such sale was confirmed, the journal entry of confirmation reciting:
“. . . that the sheriff be and he hereby is ordered and directed to forthwith make, execute and deliver to the purchaser of said lands and tenements at said sale, his deed therefor in the manner and form provided by law and it *81shall state that ‘the title herein conveyed is subject to taxes and installments upon special tax bills issued by the city of Kansas City, Kansas, accruing subsequent to the year 1939.’ ”
Subsequent to the confirmation of sale, the defendant, General Securities Corporation, Inc., appealed from the order of the trial court overruling the objections of such defendant to confirmation of the sale and to the order confirming the same. The notice of appeal also contained the statement that the defendant appealed from all other mesne and final orders adverse to it theretofore rendered and made in such cause.
In this case appellant resubmitted the argument advanced by it in the former appeal in support of its position the judgment therein rendered should have decreed that the foreclosure of general tax liens was subject to the liens of appellant's special tax bills and all installments due or to become due thereon, and further contends that the subsequent sale should have been had subject to the lien of such tax bills and installments. It further urges that in view of the action of the 1943 legislature in enacting House bill 168, entitled “An act declaring the intent and meaning of the legislature in enacting chapter 133 of the Session Laws of 1927, and amendments thereto, with reference to the lien of special tax bills thereby authorized and issued,” the decision of this court in the cáse above cited should now be overruled.
The fundamental issues raised by appellant in this appeal have been determined by this court in Wyandotte County Comm’rs v. Adams, supra; Wyandotte County Comm’rs v. Adams, 154 Kan. 233, 117 P. 2d 760, and in the case of Wyandotte County Comm’rs v. General Securities Corp., ante, p. 64, 138 P. 2d 490, this day decided. It therefore becomes unnecessary and would serve no useful purpose to give further consideration to the arguments advanced by appellant in this cause.
The judgment and order of the district court in confirming the sale of the lands involved in this action and directing the sheriff to execute his deed therefor subject to taxes and installments upon special tax bills issued by the city of Kansas City, Kan., accruing subsequent to the year 1939, is affirmed.